Citation Nr: 1311198	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  08-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disorder manifested by headaches and dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In November 2010, the Board denied entitlement to service connection for a bilateral foot disorder, as well as for headaches and dizziness.  The Veteran appealed.  In a July 2012 decision the United States Court of Appeals for Veterans Claims affirmed the Board's decision regarding the foot disorder, and reversed the Board's decision regarding the disorder manifested by headaches and dizziness.   


FINDING OF FACT

A disorder manifested by headaches and dizziness clearly and unmistakably existed prior to service, but the evidence does not clearly and unmistakably show that they were not permanently aggravated by service.


CONCLUSION OF LAW

A chronic disorder manifested by headaches and dizziness was aggravated in-service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the decision reached below, there is no need to address whether VA has fulfilled its duties under the Veterans Claims Assistance Act of 2000.

In July 2012, the United States Court of Appeals for Veterans Claims agreed that the Veteran entered active duty service with a disorder manifested by headaches and dizziness.  The Court further held, however, that this disorder was aggravated by service.  The Board is bound by the order of the Court.  Accordingly, the benefit sought on appeal is granted.


ORDER

Entitlement to service connection for a disorder manifested by headaches and dizziness is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


